333 S.W.3d 516 (2011)
George BRUTCHER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94068.
Missouri Court of Appeals, Eastern District, Division One.
February 8, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2011.
Timothy Forneris, St. Louis, MO, for appellant.
*517 Chris Koster, James Farnsworth, Jefferson City, MO, for respondent.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and JOHN BERKEMEYER, Sp. J.

ORDER
PER CURIAM.
George Brutcher (Brutcher) appeals the Judgment of the Circuit Court of Jefferson County, the Honorable M. Edward Williams, presiding. A jury convicted Brutcher of one count of Felonious Restraint, Section 565.120[1]; one count of Resisting Arrest, Section 575.150; one count of Assault of a Law Enforcement Officer, Section 565.082, one count of Class A First-Degree Assault, Section 565.050; two counts of First-Degree Burglary, Section 569.160; five counts of Armed Criminal Action, Section 571.015; one count of Victim Tampering, Section 575.270; one count of Class B First-Degree Assault, Section 565.050; and one count of Unlawful Use of a Weapon, Section 571.030. The Court sentenced Brutcher to life plus 109 years incarceration.
On appeal, Brutcher argues that the motion court erred in denying his Rule 29.15 motion for post-conviction relief based on ineffective assistance of counsel. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  All statutory references are to RSMo (2004).